DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 has the status identifier “(previously presented)” but the claim has been amended. Thus, the claim should have the status identifier “(Currently amended).” Appropriate correction is required and is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 2-3, recites “wherein the composition exhibits a foam expansion of equal to or greater than 130%. wherein the composition exhibits a foam expansion of equal to or greater than 135%.” The claim is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation a foam expansion of equal to or greater than 130% and the claim also recites a foam expansion of equal to or greater than 135% which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear if the claim is limited to the broad limitation, a foam expansion of equal to or greater than 130%, or the narrow limitation, a foam expansion of equal to or greater than 135%. The broad limitation has not been deleted from the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 8,178,619).
Sato et al. teach a (meth)acrylic copolymer and a vinyl chloride resin composition containing the same (abstract). The (meth)acrylic copolymer comprises 1 to 30 parts by weight of a polymer (c) containing 0 to 60 weight% of methyl methacrylate and 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate, and 0 to 20wt% of another monomer copolymerizable with these. Examples of the (meth)acrylic ester other than methyl methacrylate used for polymer (c) include alkyl methacrylates having an alkyl group of 2 to 8 carbon atoms. See column 5, line 64 through column 6, line 5. This includes ethyl methacrylate. It would have been obvious, based on the teachings of Sato, to use, as polymer (C), a polymer 20wt% of methyl methacrylate with 80 wt% of (meth)acrylic ester other than methyl methacrylate, including ethyl methacrylate (an alkyl methacrylate having an alkyl group of 2 to 8 carbon atoms), which fall within the disclosed ranges of Sato et al., as expressly disclosed in Sato et al. This meets instant claim 10. 
When 80% by weight of ethyl methacrylate together with 20wt% of methyl methacrylate is used as polymer (C) in the invention of Sato et al., which is obvious given the express teachings of Sato et al., this meets the processing aid of amended instant claim 10. These polymers will necessarily have the same properties as the processing aid of the instant claims, including being capable of performing the intended use of processing aid “for foam molding,” and having both the Tg and the reduced viscosity recited in instant claim 10. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The (meth)acrylic polymer comprise 15 to 65 parts by weight of a polymer (A), 20 to 75 parts by weight of a polymer (B), and 1 to 30 parts by weight of polymer (C), with the total amount of (A), (B) and (C) being equal to 100 parts by weight (column 7, lines 54-58). When 1 part by weight of polymer (C) is used together with 99 parts of polymer (A) + polymer (B), the amount of (C) is 1wt%. When 30 parts by weight of polymer (C) is used together with 70 parts of polymer (A) + polymer (B), polymer (C) makes up 30wt% of the combination of (A), (B), and (C). The (meth)acrylic copolymer is used in a vinyl chloride-based composition comprising 100 parts by weight of a vinyl chloride-based resin and 0.1 to 20 parts by weight of the (meth)acrylic polymer (see column 11, lines 41-47). Because 1 to 30wt% of the 0.1 to 20 parts by weight of the (meth)acrylic copolymer is polymer (C), this is a range of 0.001 to 6 parts by weight of polymer (C) in the vinyl chloride resin composition. This overlaps the range of instant claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sato to use an amount of polymer (C) (which meets the processing aid of the instant claims) which meets the instant claim limitations of instant claim 11 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of the resin of Sato comprise identical amounts of identical materials (including vinyl chloride resin and a processing aid which meets instant claim 10) as required by instant claim 11. These embodiments will necessarily have the same properties as the vinyl chloride resin composition of the instant claims, including the foam expansion recited in instant claim 12. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The vinyl chloride-based resin of Sato et al. can include a foaming agent (see column 11, line 56-57. The vinyl chloride based composition of Sato et al., which includes the (meth)acrylic polymer containing polymer (C) as described above, is used to produce moldings (see column 11, line 67). When a foaming agent is included in the vinyl chloride composition, and a molding is produced therefrom, the molding will be a foam molding (i.e. a foamed molded product).
Sato et al. further teaches that vinyl chloride resin is molded to a shape using extrusion (column 1, lines 55-57), and that the vinyl chloride resin composition of the invention solves problems associated with extrusion molding by improving the processability of the vinyl chloride-based resin. See column 2, lines 14-16. Based on these teachings, it would have been obvious to one of ordinary skill in the art to produce a foamed molded product, via extrusion, using the vinyl chloride-based resin composition described in Sato et al., the vinyl chloride-based resin composition of which meets instant claims 10 and 11 (and therefore has the properties of the instant claims). The molded articles produced in Sato et al. will have the structure of the mold used to produce them or the extrusion apparatus used to produce them and thus, the molded articles will be structural components. 

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 12 provides unexpected results to the invention of claim 12. 
This is not persuasive.
It is noted amended instant claim 12 recites “wherein the composition exhibits a foam expansion of equal to or greater than 130%. wherein the composition exhibits a foam expansion of equal to or greater than 135%.” The claim is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation a foam expansion of equal to or greater than 130% and the claim also recites a foam expansion of equal to or greater than 135% which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear if the claim is limited to the broad limitation, a foam expansion of equal to or greater than 130%, or the narrow limitation, a foam expansion of equal to or greater than 135%. The broad limitation has not been deleted from the claim. 
It appears that Applicant are attempting to argue what was previously argued, i.e. that the claimed invention (using 80 wt% of ethyl methacrylate and 20wt% methyl methacrylate) results in increased foam expansion and reduced viscosity of greater than 17 dl/g1 and that comparative examples using larger amounts of methyl methacrylate did not attain the desired effect.
Additionally MPEP 716.02(d), II states:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

The data referred to by Applicants does not compare a sufficient number of tests both inside and outside the claimed range, which is required to show criticality and/or unexpected results. 
The instant claims recite a processing aid comprising 80wt% ethyl methacrylate with 20wt% methyl methacrylate. There is no evidence to suggest that using an identical amount of propyl methacrylate, or butyl methacrylate, or butyl acrylate, or EHMA, such as 80wt% of any of these materials, with 20wt% MMA (which are outside the scope of claim 10) will not produce the same results as when 20wt%/80wt% MMA/EMA is used for an identical purpose. There is not enough data to provide persuasive evidence that use of a material outside the claimed range, such as 100wt% propyl methacrylate, or 100wt% butyl methacrylate, will not provide identical results as when 80wt% propyl methacrylate or butyl methacrylate are used with 20wt% methyl methacrylate is utilized. Thus, unexpected results are not demonstrated. See MPEP 716.02. 
Additionally, MPEP 716.02(e) states that evidence of unexpected results must compare the claimed invention with the closest prior art. 
The data of the instant specification does not compare the claimed invention with the closest prior art. Sato teaches using smaller (0-60 wt%) amounts of methyl methacrylate with larger amounts (40 to 100wt%) of an alkyl acrylate having 2-8 carbon atoms which falls in line with the instant invention. No comparative data has been shown which shows that using an alkyl methacrylate other than ethyl methacrylate (such as, for example, 80wt% butyl methacrylate or 80wt% propyl methacrylate with 20wt% MMA) will not produce identical results as when 80wt% ethyl methacrylate/20wt% MMA is used. Sato specifically teaches use of 40 to 100wt% of an alkyl methacrylate having 2-8 carbon atoms with 0 to 60wt% MMA and 0 to 20wt% of another copolymerizable monomer. It is clear from the teachings of Sato et al. that the desirable component is the component which is present in the highest amount, which is 40 to 100wt% of alkyl acrylate having 2-8 carbon atoms, which includes ethyl methacrylate, the amount of which falls in line with the instant invention. The data of the instant specification, therefore, does not compare the closest prior art, which is Sato and not the comparative examples of the instant specification. Each of the Comparative Examples of the instant specification contain amounts of methyl methacrylate outside the range required for polymer (C) of Sato et al. The range of Sato et al. is 0 to 60wt% MMA. Each of the Comparative Examples of the instant specification contains a much higher amount of MMA that that disclosed for polymer (C) of Sato et al. This is further evidence that the data of the instant specification does not compare the claimed invention to the closest prior art. The Comparative Examples of the instant specification are not representative of Sato et al. The processing aid of Sato et al. which corresponds to the instantly claimed processing aid is polymer (C), as discussed in detail above, which contains 0 to 60 weight% of methyl methacrylate and 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate, and 0 to 20wt% of another monomer copolymerizable with these. 
Additionally, the data in the instant specification shows examples outside the scope of the claim (100 wt% ethyl methacrylate) achieves improved results compared to the scope of instant claim 10. The data of the instant specification provides evidence against criticality and against unexpected results, because the data point containing 100wt% of EMA is outside the scope of claim 10, and the data point which is outside the scope of claim 10 (which therefore makes it comparative) achieves improved foam expansion and improved reduced viscosity over the Inventive data point which meets instant claim 10. Table 1 shows Inventive Example 2 (80wt% ethyl methacrylate with 20wt% MMA) has a foam expansion of 150% and a Reduced Viscosity of 18.79 dL/g.  Inventive Example 1 (100wt% ethyl methacrylate) has a greater foam expansion (155%) and a larger reduced viscosity (19.04 dL/g) than Inventive Example 2. As Inventive Example 1 falls outside the scope of the instant claims, Example 1 provides evidence that the claimed invention does not achieve superior and/or unexpected results. In other words, Inventive Example 1 provides evidence against criticality of the instantly claimed invention. Therefore, unexpected results for claims 10-12 and 14-16 are not shown by the data of the instant specification.
Furthermore, the Applicant has not established how and why what would be expected, and how the instantly claimed invention deviates from what is expected. 
Applicant previously argued that the Applicant is not required to produce results using an alkyl methacrylate other than ethyl methacrylate. It is noted that the burden to provide persuasive evidence of unexpected results lies on the Applicant. See MPEP 716.02(b). Applicant has failed to establish the criticality of 20/80 MMA/EMA. For example, 100 wt% propyl methacrylate is structurally similar to 100 wt% ethyl methacrylate. However, no data has been shown that shows the criticality of the ethyl methacrylate over homologs such as propyl methacrylate. Applicants have not provided a sufficient number of tests both inside and outside the claimed range which is required to show the criticality of the claimed range. See MPEP 716.02(d), II.
For the reasons provided above, the rejection over Sato et al. (US 8,178,619) are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766